Citation Nr: 0844968	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement for service connection for bilateral hearing 
loss. 

2.  Entitlement for service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1995.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that no new and 
material evidence has been received to reopen the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.

The Board found that new and material evidence was present in 
a March 2008 decision and remanded the case to afford the 
veteran a VA examination.  The appropriate development has 
taken place and the case has been returned to the Board to 
render a decision.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss did not begin in 
service, manifest to a compensable degree within a year after 
service, and there is no competent evidence of a medical 
nexus between bilateral hearing loss and active service. 

2.  There is no competent medical evidence of a nexus between 
tinnitus and active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may in-service occurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may in-service occurrence be presumed.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain organic diseases of the nervous system, such as 
hearing loss, shall be granted service connection, although 
not otherwise established as incurred in or aggravated by 
service if manifested to a compensable degree within one year 
of the date of separation from service.  38 C.F.R. §§ 3.307, 
3.309 (2008).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

II.  Analysis

Hearing loss

The veteran contends that he incurred bilateral hearing loss 
during active service.  The Board observes that a current 
diagnosis of bilateral hearing loss is of record.  VA medical 
examination in July 2004 shows that the veteran currently has 
normal to mild sensorineural bilateral hearing loss, as 
defined by 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.385 (2008).  
A more recent VA examination afforded to the veteran in 
August 2008, found that the results were invalid due to 
discrepancies between speech recognition and therapy and pure 
tone average regarding the veteran's claim, therefore the 
July 2004 audiogram is cited because it attests to the 
veteran having hearing loss.  Thus, the crux of this case 
rests upon consideration of whether the veteran's bilateral 
hearing loss began in service or is related to active 
service.  

Service treatment records show that upon entering service the 
veteran had normal auditory acuity.  Audiological evaluation 
in March 1976 and pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
20
LEFT
20
20
20
25
25

Audiological evaluation in August 1976 and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
5
0
LEFT
10
15
15
20
15

Audiological evaluation in July 1977 and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
10
LEFT
10
20
20
20
20

Audiological evaluation in May 1978 and pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
25
LEFT
10
15
15
20
20

Audiological evaluation in January 1979 and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
20
LEFT
10
20
0
25
10

Audiological evaluation in February 1982 and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
10
10
15
15

Audiological evaluation in October 1984 and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
15
15
15
15
15

Audiological evaluation in July 1986 and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
15
LEFT
15
20
15
20
20

Audiological evaluation in February 1987 and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
15
LEFT
15
20
15
20
20

Audiological evaluation in February 1990 and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
10
LEFT
15
15
10
15
15

Audiological evaluation in July 1994 and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
20
LEFT
15
15
15
25
15

As demonstrated above, from 1976 to 1994, all of the 
veteran's in-service evaluation reports reveal that he did 
not have hearing loss pursuant to 38 C.F.R. § 3.385 (2008).  
There is also no service treatment or administrative record 
showing any complaints regarding the veteran's hearing loss.

VA examination in July 1995 reports that the veteran was an 
electrician's mate and used hearing protection when required.  
He reported being exposed to noise from generator exposure 
and at time was proximal to the jet engines.  The veteran 
reported noting a hearing loss in the late 1980's.   
Audiological evaluation in July 1995 and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
15
25
LEFT
5
15
10
15
20

The July 1995 evaluation revealed that the veteran did not 
have hearing loss pursuant to 38 C.F.R. § 3.385 (2008).  The 
examiner found that the veteran's hearing was within normal 
limits in both ears.  The veteran did not show hearing loss 
within a year of his separation from service.  Therefore, the 
presumptive regulations are not for application.  

The veteran received another VA examination in July 2004.  
Pure tone testing revealed borderline normal to mild 
sensorineural hearing loss.

The most recent VA examination was conducted in August 2008.  
The examiner reviewed the veteran's medical record in its 
entirety.  The examiner noted that the veteran's hearing was 
within normal limits when he entered service in 1974.  The 
veteran's records show hearing to be within normal limits.  A 
note in the veteran's retirement physical shows hearing loss 
in the right ear.  However, his thresholds do not show 
hearing loss.  The examiner reiterated that the veteran's 
July 1995 VA examination was within normal limits.  The 
examiner read an audiogram that the veteran submitted in 
October 2006 and noted that it showed a mild sensorineural 
hearing loss.  The August 2008 audiogram results were 
inconclusive.  The examiner found that the veteran's hearing 
loss was not due to service.  There was no medical evidence 
showing a delay in onset of hearing loss following noise 
exposure.  She stated that if the veteran's hearing loss was 
within normal limits when he left service and after that 
point, hearing loss would not be caused by his time in 
service.

As the service treatment records are negative for bilateral 
hearing loss, and there is no medical nexus opinion linking 
the veteran's bilateral hearing loss with service, the 
veteran's claim must be denied.  The Board has considered the 
applicability of "benefit of the doubt" doctrine; however, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of these matters on that basis.  Thus, the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is denied.  

Tinnitus

The veteran also asserts that he has tinnitus due to his 
noise exposure in service.  The service records show no 
indication or complaints of tinnitus in the veteran's 
records.  The first records regarding complaints of tinnitus 
are in July 1995 when the veteran reported a high-pitched 
ringing in his ears that had taken place every two months for 
the last 9 to 10 years.  October 2006 medical records show 
reports of constant bilateral tinnitus, which the veteran 
claimed for 21 years.  

In August 2008, the VA examiner noted that the veteran's 
reports of tinnitus were at odds with his VA examination in 
October 1995.  Furthermore, she stated that the veteran's 
tinnitus was not caused by his service.  The examiner stated 
that there is no note of tinnitus in the veteran's service 
treatment records, nor was it in his list of complaints at 
his retirement.  Furthermore, his complaints of intermittent 
tinnitus do not match with his current complaints of constant 
tinnitus since service.  

Therefore, because there are no service treatment records 
suggesting the existence of tinnitus, and there is no medical 
nexus opinion linking the veteran's tinnitus to service, the 
veteran's claim must be denied.  The Board has considered the 
applicability of "benefit of the doubt" doctrine; however, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of these matters on that basis.  Thus, the veteran's claim of 
entitlement to service connection for tinnitus is denied.  

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in April 2004, prior to the 
initial adjudication of the claims.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.  See also April 
2008 letter.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
evidence in his possession that pertained to the claims.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what was needed to substantiate the claims for 
service connection in an April 2004 letter.  The veteran was 
provided with proper notice of elements (4) and (5) (degree 
of disability and effective date) in an October 2006 letter.

Notwithstanding the belated Dingess notice, the Board 
determines that the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
veteran's claim was readjudicated in September 2008.  
Further, as discussed in detail above, the preponderance of 
the evidence is against the claims for service connection, 
and therefore any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records and VA medical records.  VA also provided 
the veteran with several VA examinations in connection with 
his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


